Citation Nr: 0719518	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-20 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of 
veteran's death.

2.  Entitlement to service connection for heart disease, 
rheumatoid arthritis, and pulmonary tuberculosis (PTB), for 
the purpose of accrued benefits.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for peptic ulcer 
disease, for the purpose of accrued benefits.

4.  Basic eligibility for nonservice-connected death pension 
benefits. 


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel

INTRODUCTION

The veteran had recognized guerrilla service from March 1945 
to February 1946 and recognized service with the New 
Philippine Scouts from February 1946 to February 1949.  He 
died in May 2004.  The appellant is the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Manila, the Republic of the Philippines, that 
denied the above claims.  


FINDINGS OF FACT

1.  The veteran died in May 2004.  The Certificate of Death 
lists the immediate cause of death as hypostatic pneumonia.  

2.  At the time of the veteran's death, he was service 
connected for a scar on the neck.

3.  The medical evidence does not show that hypostatic 
pneumonia had its onset during service or was related to any 
in-service disease or injury.  

4.  The medical evidence does not show that service-connected 
scar on the neck caused or contributed substantially or 
materially to cause the veteran's death.

5.  Evidence in the file at the date of the veteran's death 
did not show that heart disease or rheumatoid arthritis had 
its onset during active service or within one year after 
separation from service, or result from disease or injury in 
service.




6.  Evidence in the file at the date of the veteran's death 
did not show that PTB had its onset during active service or 
within three years after separation from service, or result 
from disease or injury in service.

7.  In March 2000, the RO denied a petition to reopen a claim 
for service connection for peptic ulcer.  The veteran did not 
appeal.  

8.  Evidence received since the March 2000 RO decision does 
not bear directly and substantially upon the issue of 
entitlement to service connection for peptic ulcer, and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

9.  The veteran had recognized guerrilla service from March 
1945 to February 1946 and recognized service with the New 
Philippine Scouts from February 1946 to February 1949.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to service connection for 
the cause of the veteran's death.  38 U.S.C.A.  §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2006).

2.  The criteria for service connection for heart disease, 
rheumatoid arthritis, and PTB, for the purpose of accrued 
benefits, have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1116, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.1000 (2006).




3.  The March 2000 RO decision denying a petition to reopen a 
claim for service connection for peptic ulcer disease is 
final, for the purpose of accrued benefits.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 3.1000, 20.302, 20.1103 
(2006).

4.  The evidence received since the RO's March 2000 decision 
denying a petition to reopen a claim for service connection 
for peptic ulcer is not new and material; thus, the claim is 
not reopened, for the purpose of accrued benefits.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001) 
(applicable to claims filed prior to August 29, 2001); 
38 C.F.R. § 3.1000 (2006).

5.  The appellant is not eligible for nonservice-connected 
death pension based on the veteran's recognized military 
service.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) 
(West 2002).  

VA satisfied its duty to notify by means of a letter from the 
RO to the appellant in August 2004.  The appellant was told 
of the requirements to successfully establish service 
connection for the cause of the veteran's death, death 
pension benefits and accrued benefits, advised of her and 
VA's respective duties, and asked to submit information 
and/or evidence pertaining to the claim to the RO.  
Additional letters were sent in August and December 2006.

While 5103(a) notice was marginal as to the accrued benefit 
claims in the August 2004 letter, the appellant cannot be 
prejudiced by lack of more detailed notice because her claim 
for accrued benefits is limited to the record as it existed 
on the date of the veteran's death.  See 38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000(d)(4).  As evidence not already in VA's 
possession could not be considered in adjudicating her claim 
for accrued benefits, additional notice would not benefit the 
appellant but would only unnecessarily delay adjudication of 
her appeal.  Therefore, a remand for additional notice would 
serve no useful purpose and would only cause unnecessary 
delay.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to law does not dictate unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of result in a case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to veteran).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the appellant's claims were denied by the RO and are 
also being denied by the Board, as discussed herein, there is 
no potential effective date or disability rating issue that 
would warrant additional notice.  See Dingess/Hartman, 19 
Vet. App. at 473.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence has been obtained 
and associated with the claims file.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  A VA medical examination is 
not necessary with respect to the death pension claim.  See 
also VAOPGCPREC 05-04.  As to accrued benefits, the claims 
are limited to the record as it existed on the date of the 
veteran's death.  Concerning the cause of death claim, there 
is no evidence of record relating the cause of death listed 
on the veteran's death certificate to his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
appellant's claims on the merits.





II.  Factual history

The veteran's service medical records show no complaints or 
findings of heart disease; rheumatoid arthritis; pulmonary 
disease, including tuberculosis or pneumonia; or ulcer 
disease.  He was treated for acute nasopharyngitis in August 
1946, and upper respiratory infection in March 1947, and 
acute gastroenteritis in October 1947.  On separation 
examination in February 1949, the veteran's lungs, including 
x-ray, were normal.  The heart, abdomen, viscera, bones, and 
joints were also normal.

In September 1952, P.A. reported that she was a former 
student of the Philippine General Hospital and that after the 
veteran's separation from service, she treated him for 
headaches, dizziness, pain, and fainting.

In October 1953, C.S. Javier, M.D. reported that the 
veteran's lungs and heart were normal.  He said that 
digestive exam was also normal, though the veteran had 
complaints of dizziness and backaches at times.

X-rays of the veteran's lungs and heart were normal in 
January 1954.  He complained of chest and back pain and light 
difficulty breathing.  The diagnosis was hypertrophic 
rhinitis.

In May 1956, Bonifacio Murillo, M.D. stated that the veteran 
complained of chest and back pain.

In September 1964, Monico Gualberto, M.D. stated that he 
treated the veteran for a peptic ulcer and tuberculosis of 
the lungs from March to October 1964.

In December 1964, the veteran claimed service connection for 
an ulcer.  He said that he got an ulcer when he was served 
spoiled canned foods.  

In December 1964, the RO denied service connection for peptic 
ulcer and pulmonary tuberculosis (PTB).  The veteran was 
notified of this decision and of his appellate rights by 
letter dated December 11, 1964.  He did not appeal.

The veteran was hospitalized at Urdaneta Emergency Hospital 
in August 1973 for treatment of Koch's pulmonary.

In June 1974, Mauro B. Mondala, M.D. stated that he examined 
the veteran for pulmonary tuberculosis, with attached x-ray 
results.

In March 1976, B.Q. Crdozo, M.D. diagnosed the veteran as 
having a non-healing ulcer, possible tuberculosis in origin 
or basal cell carcinoma.

The veteran was hospitalized for treatment of PTB in January 
1977.

In a statement dated in March 1977, Bernardo Jimenez, M.D. 
stated that he treated the veteran for PTB in June 1950.  The 
RO requested original clinical records from Dr. Jimenez, but 
he reported that they had been destroyed.

In May 1977, the RO denied service connection for pulmonary 
tuberculosis (PTB).  The veteran was notified of this 
decision and of his appellate rights by letter dated May 27, 
1977.  He requested reconsideration, and was notified by 
letter dated February 27, 1978, that reconsideration was not 
warranted.

The veteran submitted a written statement in June 1978.  By 
letter dated September 13, 1978, the RO notified him that 
service connection for peptic ulcer disease and PTB had been 
previously denied, and no new facts or findings had been 
presented to reopen the claim.

In November 1978, the veteran submitted a statement from 
Benito C. Garcia, M.D., stating that he treated the veteran 
for PTB in December 1971.  The veteran provided an additional 
copy of the statement from Dr. Jimenez, as well as x-rays 
dated in August 1978 showing PTB and pulmonary consolidation, 
and a medical certificate dated in February 1977. 

In an affidavit dated in January 1979, R.A.O. reported that 
he was the veteran's platoon commander and that the veteran 
was a victim of food poisoning during service.

In May 1979, the RO denied service connection for peptic 
ulcer disease (PUD) and lung conditions.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated May 23, 1979.  In June 1979, the veteran 
submitted a notice of disagreement.  

In July 1979, an x-ray report dated June 1979 was received, 
showing PTB.  Dr. Uson stated that he treated the veteran for 
PTB from November 1978 to March 1979.

A statement of the case addressing the issues of service 
connection for peptic ulcer disease and PTB was issued on 
August 17, 1979.  A substantive appeal was received in 
September 1979.

In November 1979, the Board denied service connection for PTB 
and PUD.

On VA examination in February 1980, the veteran was diagnosed 
as having essential hypertension and osteoarthritis of the 
cervical spine.

In a statement dated in February 1984, a private doctor 
diagnosed the veteran as having PTB, PUD, and tachycardia.

In April 1986, Jose Benito, M.D. stated that he treated the 
veteran for PTB from 1982 to 1986.

In May 1986, the RO denied service connection for PTB.  The 
veteran was notified of this decision and of his appellate 
rights by letter dated June 9, 1986.  The veteran did not 
appeal.

A treatment record dated in June 1992 showed that the veteran 
reported back and neck pain for 30 years.

In December 1992, the veteran submitted a copy of the 
statement from Jose Benito, M.D.

In June 1994, the veteran submitted a copy of the affidavit 
dated in January 1979 from R.A.O.

In an affidavit dated July 1994, P.A.C. and V.P.N. stated 
that the veteran was hospitalized in 1948 due to a nape 
injury

In July 1994, Rafael Palad, M.D. reported that the veteran 
was being treated for migratory joint pain.

On VA examination in August 1994, the veteran was diagnosed 
as having osteoarthritis of the cervical spine.

In March 1995, Dr. Palad stated that he treated the veteran 
for rheumatoid arthritis in July 1994.

In February 1999, the veteran submitted a claim for service 
connection for a lung condition, which he attributed to 
smoking during service.  By letter dated September 20, 1999, 
the RO notified him that this claim was precluded as a matter 
of law.

In October 1999, the veteran submitted a claim for service 
connection for a gastrointestinal disorder, heart disorder, 
lung disorder, and rheumatoid arthritis.

In March 2000, the RO denied service connection for a heart 
condition and rheumatoid arthritis, as not well grounded.  
The RO also found that new and material evidence had not been 
submitted to reopen claims for service connection for PUD and 
PTB.  The veteran was notified of this decision and of his 
appellate rights by letter dated March 31, 2000.  

A May 2000 x-ray showed tuberculosis.  In May 2000, the RO 
reopened the claim for service connection for PTB and denied 
it as not well grounded.

In July 2000, Dr. Rafael Palad stated that he examined the 
veteran with the following findings:  peptic ulcer - the 
present illness started sometime in December 1944 as 
epigastric pain; rheumatoid arthritis of the hip, knee, 
ankle, shoulder, and elbow joints - the present illness 
started sometime in 1945; PTB - this condition started in 
March 1946 as a cough, chest and back pain, and fever.

In September 2001, the veteran submitted a notice of 
disagreement with the March 2000 rating decision.

Records from the Veterans Memorial Hospital showed treated 
for PTB as early as 1971 and osteoarthritis of the lumbar 
spine in September 1971.  A hospitalization report dated from 
March to December 1971 noted that the veteran claimed to be 
diagnosed and treated as a PTB case since 1947.  A 
hospitalization report dated in December 1972 noted that the 
veteran reported that his condition started in 1948 as chest 
and back pain.  An electrocardiographic report dated in 
January 1977 showed left ventricular hypertrophy.

In April 2002, the RO denied service connection for a heart 
condition, rheumatoid arthritis, and PTB on the merits.  See 
Pub. L. No. 106-475, § 7.  The veteran submitted a notice of 
disagreement (NOD) that same month.  A statement of the case 
(SOC) was issued in November 2002.  A substantive appeal was 
received in December 2002.

In an affidavit dated in December 2002, F.T. and M.N. stated 
that immediately after service the veteran complained of 
pains in his hip, knee, shoulder and elbow joints, as well as 
chest and back pains.

In February 2003, the RO found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for PUD.  The veteran was notified of this 
decision and of his appellate rights by letter dated February 
26, 2003.  The veteran submitted an NOD in March 2003.  An 
SOC was issued in July 2003, and a substantive appeal was 
received that same month.

In an affidavit dated in March 2003, F.M.T. and A.T. stated 
that the veteran suffered from TB and an ulcer and that they 
brought him to see Dr. Palad in 1944.

The veteran died on May [redacted], 2004.  The cause of death listed 
on his death certificate was hypostatic pneumonia.  The 
appellant submitted her claim in August 2004.  During the 
veteran's lifetime, he was service connected for a scar on 
his neck, rated as noncompensable.


III.  Cause of death

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board has reviewed the record in its entirety and finds 
that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant has not 
contended that the veteran's hypostatic pneumonia was in any 
way related to his service, or that his service-connected 
scar on the neck, residuals of a boil, was related to his 
death.  




There is no competent evidence to suggest that the veteran's 
service-connected scar on the neck either contributed or was 
causally related to his death.  Rather, according to the 
death certificate, the veteran died in May 2004 as a result 
of hypostatic pneumonia.  No medical professional has 
attributed the veteran's death to his service-connected scar.

Additionally, hypostatic pneumonia, the cause of the 
veteran's death, was not clinically evident in military 
service or for many years thereafter.  The service medical 
records are negative for any complaints or findings of 
pneumonia.  The veteran did have an upper respiratory 
infection in March 1947.  However, the separation examination 
report dated February 1949 showed no significant 
abnormalities of the lungs.  There is no competent medical 
evidence of record relating the veteran's pneumonia to his 
active service.  

In view of the foregoing, the Board finds that the veteran's 
pneumonia did not have its onset in service and was not 
related to any in-service disease or injury.  Further, the 
medical evidence does not show that service-connected scar 
caused or contributed substantially or materially to cause 
the veteran's death.  

Therefore, because the veteran's death was not caused by a 
disability for which service connection had been established 
at the time of death or for which service connection should 
have been established, the appellant's claim is denied.  The 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is not for application.  38 C.F.R. 
§§ 3.102, 4.3.  




IV.  Accrued Benefits

In a March 2000 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for peptic ulcer disease.  In July 
2000, the veteran submitted a statement saying, "May I have 
the honor to submit to your good office the new material 
evidence medical certificate of Dr. Rafael Palad, my 
attending physicial [sic] to support my claim for service-
connected disability benefits."  He did not express 
dissatisfaction or disagreement with the March 2000 rating 
decision; therefore, his statement was not a notice of 
disagreement.  See 38 C.F.R. § 20.201.  In September 2001, 
the veteran submitted a notice of disagreement with the March 
2000 rating decision.  However, because it was not received 
within one year of March 31, 2000, it was not timely.  See 
38 C.F.R. § 20.302(a).  Therefore, the March 2000 rating 
decision is final as to the denial of the petition to reopen 
a claim for service connection for peptic ulcer disease, for 
the purpose of accrued benefits.

In April 2002, the RO readjudicated claims for service 
connection for pulmonary tuberculosis, a heart disorder, and 
rheumatoid arthritis in compliance with section 7(b) of the 
Veterans Claims Assistance Act of 2000 (VCAA), because they 
had been previously denied as not well grounded during the 
period beginning on July 14, 1999, and ending on November 9, 
2000.  See Pub. L. No. 106-475, Section 7(b)(1), 114 Stat. 
2096.  In a February 2003 rating decision, the RO also denied 
reopening the claim for service connection for peptic ulcer 
disease.  The veteran perfected an appeal of these claims, 
which were pending at the time of his death.  The appellant 
submitted a claim for accrued benefits in August 2004, within 
one year of the date of the veteran's death.

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
shall be paid to the surviving spouse.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000(a) (2006). 

The regulation was recently amended to eliminate a two-year 
restriction on the payment of accrued benefits.  The revision 
applies only to deaths occurring on or after the date of 
enactment, which was December 16, 2003.  See the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 
2651 (Dec. 16, 2003).  Because the veteran's death occurred 
on May [redacted], 2004, the appellant's claim must be considered 
under the revised version of 38 C.F.R. § 3.1000.

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death, in support of a 
claim for VA benefits pending on the date of death.  Claim 
for VA benefits pending on the date of death means a claim 
filed with VA that had not been finally adjudicated by VA on 
or before the date of death.  Such a claim includes a 
deceased beneficiary's claim to reopen a finally disallowed 
claim based upon new and material evidence or a deceased 
beneficiary's claim of clear and unmistakable error in a 
prior rating or decision.  Any new and material evidence must 
have been in VA's possession on or before the date of the 
beneficiary's death.  38 C.F.R. § 3.1000(d) (2006).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for certain chronic disorders, such as 
arthritis, peptic ulcers, and cardiovascular-renal disease, 
may be established based on a legal "presumption" by 
showing that either disability manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection for PTB may also be granted on a 
presumptive basis if it is diagnosed to a degree of 10 
percent or more within 3 years of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for heart disease, rheumatoid 
arthritis, and PTB for accrued purposes.  

The evidence of record at the time of the veteran's death 
shows that he was diagnosed as having left ventricular 
hypertrophy in January 1977 and essential hypertension during 
the February 1980 VA examination.  Service medical records, 
however, are silent for any complaints, treatment or 
diagnosis of a cardiovascular condition and there are no 
post-service medical records that show that the veteran's 
cardiovascular condition was related to service.  Therefore, 
without competent evidence that the veteran's cardiovascular 
condition had its onset during active service or resulted 
from disease or injury in service, service connection for 
accrued purposes must be denied.

In addition, the evidence does not show that the veteran was 
diagnosed with hypertension or heart disease within one year 
following his separation from service.  As such, service 
connection on a presumptive basis is not warranted.  See 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection is likewise not warranted for arthritis 
for accrued purposes.  Service medical treatment records are 
silent for any complaints, treatment or diagnosis of joint 
pain or arthritis, including the February 1949 separation 
examination.  The veteran was not diagnosed with any form of 
arthritis until September 1971, 22 years after service.  A 
September 1971 VA treatment report and a September 1994 VA 
examination report showed that the veteran was diagnosed as 
having osteoarthritis of the lumbar and cervical spine.  He 
was also diagnosed as having rheumatoid arthritis in July 
1994.  The veteran's arthritis was not attributed by 
competent medical evidence to service.  

In addition, the evidence does not show that the veteran was 
diagnosed with arthritis within one year following his 
separation from service.  As such, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

The Board also finds that service connection is not warranted 
for PTB for accrued purposes.  In considering claims of 
service connection for PTB, the Board notes that x-ray 
evidence alone may be adequate for a grant of direct service 
connection for pulmonary tuberculosis.  When service 
connection for PTB is under consideration, all available 
service department films and subsequent films will be secured 
and read by specialists at designated stations who should 
have a current examination report and X-ray.  Resulting 
interpretations of service films will be accorded the same 
consideration for service connection purposes as if 
clinically established, however, a compensable rating will 
not be assigned prior to establishment of an active condition 
by approved methods.  38 C.F.R. § 3.370(a).  Service 
Department diagnosis of active PTB will be accepted unless 
such diagnosis is found to be incorrect by certain medical 
authorities.  38 C.F.R. § 3.374(a).  A diagnosis of active 
PTB by the medical authorities of the Department of Veterans 
Affairs as the result of examination, observation, or 
treatment will be accepted for rating purposes.  38 C.F.R. § 
3.374(b).  However, diagnosis of active PTB by private 
physicians on the basis of their examination, observation, or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray, or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374(c).

Service medical records are silent for any complaints, 
findings or diagnosis of PTB, including the February 1949 
separation examination.  Following service, the veteran 
received private medical treatment.  In an October 1953 note, 
Dr. C. S. Javier stated that the veteran's lungs were normal.  
In a May 1956 letter, Dr. Bonifacio Murillo stated that the 
veteran was treated by him for chest and back pain.  In a 
March 1977 medical certificate, Dr. Bernardo Jimenez stated 
that the veteran had been treated by him since June 1950 for 
PTB.  In a letter from Dr. Palad, dated July 2000, the 
veteran was said to have PTB, which started in March 1946 as 
a cough, chest and back pain, and afternoon fever during 
military training in Camp O'Donnell.  He reportedly consulted 
a private physician who diagnosed him as having PTB and in 
June 1950, he was admitted to a hospital for his PTB.  

The veteran also received VA medical treatment following 
service.  From March 1971 to December 1971, he was admitted 
for chest and back pains.  Following a chest x-ray in March 
1971, the veteran was diagnosed as having PTB, far advanced, 
bilateral with cavitation in the upper left lobe.  The 
veteran was subsequently admitted in January 1977 and 
November 1979 for PTB.  

After review of all of the evidence of record in conjunction 
with the applicable laws and regulations, the Board finds 
that service connection for pulmonary tuberculosis is not 
warranted, on either a presumptive or direct basis.  While 
there is medical evidence that is supportive of the veteran's 
claim that pulmonary tuberculosis is related to service, 
pulmonary tuberculosis was not diagnosed by approved methods 
either during the veteran's active duty service or within 
three years subsequent to his separation from active duty 
service in accordance with the requirements of 38 C.F.R. §§ 
3.370, 3.374.

The private medical opinions (Drs. Gualberto and Jimenez) and 
the treatment certificates of record do not contain evidence 
that the diagnosis of PTB was based on a comparative study of 
x-ray films demonstrating active PTB.  Additionally, there is 
no clinical data or other rationale to support the opinions; 
nor is there anything otherwise in the record that would give 
them substance.  Therefore, the private medical opinions are 
both unsupported and unacceptable for the purposes of 
establishing a diagnosis of PTB within three years following 
the veteran's discharge from service.  38 C.F.R. §§ 3.370, 
3.374(c).  The RO asked Dr. Jimenez to provide his clinical 
records showing treatment of the veteran, but he responded 
that these records had been destroyed.

The evidence shows that the veteran was diagnosed with 
pulmonary tuberculosis while at a VA facility in 1971 by x-
ray findings.  Accepting that such is the first showing of 
pulmonary tuberculosis, this is 22 years following the 
veteran's discharge from service.  The March 1971 and 
December 1972 VA discharge reports note the veteran's history 
that PTB began during service.  Even if the Board assumes, 
for the sake of argument, that reports are accurate with 
regard to the onset and treatment of the veteran's PTB during 
service, it does not fall within the parameters of the 
acceptable medical evidence required by 38 C.F.R. §§ 3.370, 
3.374(b).  These regulations contemplate that the medical 
evidence demonstrating diagnosis of PTB be contemporaneous 
with actual discovery of the disease.

In the letter from Dr. Palad, dated July 2000, the veteran 
was said to have rheumatoid arthritis, which began in 1945, 
and PTB, which began in 1946.  It appears that Dr. Palad was 
merely recording a history as provided by the veteran.  His 
comments, in context, are merely the recordation of the 
history as related by the veteran, and do not represent a 
medical conclusion or opinion by the author.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).

Likewise, the Board notes that the VA medical records stating 
that the veteran's PTB started in 1948 appear to be based on 
history and do not take into account the fact that the 
veteran was not diagnosed by the approved methods detailed in 
38 C.F.R. §§ 3.370, 3.374, either during service or in the 
three years after separation from service.  Therefore, such 
medical opinions are not persuasive.

While there are numerous lay statements linking the veteran's 
disabilities to service, lay testimony alone is not competent 
evidence to support a finding on a medical question requiring 
special experience or special knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

While the veteran asserted that he had heart disease and that 
his rheumatoid arthritis, and PTB, were related to service, 
he was not competent to make those assertions, as that 
requires a medical opinion.  See Espiritu, 2 Vet. App. at 
494.  Accordingly, for the reasons stated above, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for heart disease, rheumatoid 
arthritis, and PTB, for accrued purposes, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

With respect to the claim for service connection for PUD, to 
reopen a claim which has been previously denied and which is 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001) 
(applicable to claims filed prior to August 29, 2001); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is inapplicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001.  See 38 C.F.R. § 3.156(a).  
The veteran's application to reopen the claim of service 
connection had been received prior to that date.

The evidence received subsequent to the March 2000 final RO 
decision is presumed credible for the purposes of reopening 
the appellant's claim unless it is inherently false or 
untrue, or it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

At the time of the RO's March 2000 rating decision, the 
service medical records revealed that in October 1947, the 
veteran suffered from acute gastroenteritis.  Separation 
examination dated February 1949, however, reported no 
abnormalities with the abdomen or viscera.  Following 
service, the veteran was reported as having a chronic peptic 
ulcer in a February 1984 medical certificate from Mabalacat 
Rural Health Unit.  

The additional evidence received since the March 2000 rating 
decision includes VA medical treatment records dated from 
June 1971 to January 1980 and a July 2000 letter from Dr. 
Rafael A. Palad.  

The Board finds that although the evidence received following 
the March 2000 decision is new, it is not material.  The VA 
treatment records are not material as they are silent for any 
complaints, treatment, or diagnosis of peptic ulcer disease.  

Regarding the July 2000 letter, Dr. Palad stated that the 
veteran had peptic ulcer, which started in 1944 as epigastric 
pain.  As noted above, it appears that Dr. Palad was merely 
recording a history as provided by the veteran.  His 
comments, in context, are merely the recordation of the 
history as related by the veteran, and do not represent a 
medical conclusion or opinion by the author.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Accordingly, his statement is 
not material.

Concerning any lay statements linking the veteran's PUD to 
service, lay testimony alone is not competent evidence to 
support a finding on a medical question requiring special 
experience or special knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  There is no competent medical evidence 
of record showing that PUD had its onset during service or is 
related to any in-service disease or injury, or was manifest 
within one year of the veteran's separation from service.

Accordingly, the Board finds that the evidence received 
subsequent to March 2000 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for peptic ulcer for accrued benefits purposes.  38 C.F.R. § 
3.156(a) (2001).


V.  Death pension

A veteran is defined as a "person who served on active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C. 101(2); see 38 C.F.R. 3.1(d) (2006).  The surviving 
spouse of a veteran of a period of war who met the service 
requirements found in 38 U.S.C. 1521(j) is eligible to 
receive VA nonservice-connected pension benefits.  See 38 
U.S.C. 1541(a).   

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2006).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Oct. 6, 1945) is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945 and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190. 38 
C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

In this case, documents of record reflect that the veteran 
served with the New Philippine Scouts from February 1946 to 
February 1949..  See AGO Form 53.  As noted above, service 
with the New Philippine Scouts under Public Law 190, 79th 
Congress, does not constitute active military service with 
the Armed Forces of the United States for the purpose of 
establishing entitlement to nonservice-connected disability 
pension.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), (d).

In addition, the U.S. Army confirmed in June 1981 that the 
veteran had active military service for VA purposes from 
March 1945 to February 1946 with the recognized guerrilla 
forces.  The service department's determination that the 
veteran had recognized service is binding on VA.  38 C.F.R. § 
3.203; see Duro, 2 Vet. App. at 532.

As noted above, the provisions of 38 U.S.C.A. § 107(a) render 
the survivors of those who served as members of the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, prior to 
July 1, 1946, such as the appellant's deceased husband, 
ineligible for nonservice-connected death pension benefits.  
Therefore, the appellant's claim for entitlement to VA death 
pension benefits must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).


ORDER

Entitlement to service connection for the cause of veteran's 
death is denied.

Entitlement to service connection for heart disease, 
rheumatoid arthritis, and PTB, for the purpose of accrued 
benefits, is denied.

The application to reopen the claim for service connection 
for peptic ulcer, for the purpose of accrued benefits, is 
denied.

Entitlement to nonservice-connected death pension is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


